 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAYTON GUNN, JR.,                                No. 2:19-CV-1729-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF BUTTE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Good cause appearing

18   therefor, the initial scheduling conference in this matter is continued to April 1, 2020, at 10:00

19   a.m., before the undersigned in Redding, California. The parties shall file scheduling conference

20   statements in advance of the continued hearing pursuant to the court’s September 3, 2019, order.

21                  IT IS SO ORDERED.

22

23   Dated: January 21, 2020
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
